Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed July 6, 2022 has been entered. 
Amendments and/or arguments presented therein overcome the previous rejection of claims under 35 USC 112(b) as being indefinite.
Amendments and arguments presented therein overcome the previous objection(s).
Claims 1-6 are rejected over the previously applied reference(s).

Claim Objections
Claim 1 is objected to because of the following informalities: the second occurrence of the term “a power supply node” in claim 1 should be changed to “the power supply node.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0342273 to Petrie (cited in IDS). 
With respect to claim 1, Petrie discloses in Fig. 3 a circuit comprising:
a first resistive device (e.g., the leftmost 2R of 102 in Fig. 3 coupled to pN-1) to be coupled between a first current terminal (e.g., 106b indirectly via 128) of a first transistor (e.g., QP) and a power supply node (e.g., ground indirectly via 110);
a second resistive device (e.g., the rightmost 2R of 104 in Fig. 3 coupled to nN-1) to be coupled between a first current terminal (e.g., 108b indirectly via 130) of a first transistor (e.g., QN) and the power supply node (e.g., ground indirectly via 110); and
a resistive digital-to-analog converter (RDAC) circuit (e.g., 102, 104 and 112, excluding the leftmost 2R of 102 in Fig. 3 coupled to pN-1 and the rightmost 2R of 104 in Fig. 3 coupled to nN-1) coupled between the first current terminal (e.g., 106b) and a power supply node (e.g., ground via 110), and coupled between the second current terminal (e.g., 108b) and the power supply node (e.g., ground via 110), the RDAC circuit including an R-2R ladder (e.g., 102 and 104 excluding the leftmost 2R of 102 in Fig. 3 coupled to pN-1 and the rightmost 2R of 104 in Fig. 3 coupled to nN-1), and configured to trim (e.g., using switches in 112) current flowing through the first and second resistive devices (e.g., the leftmost 2R of 102 in Fig. 3 coupled to pN-1 and the rightmost 2R of 104 in Fig. 3 coupled to nN-1).
With respect to claim 2, the RDAC circuit (e.g., 102, 104 and 112, excluding the leftmost 2R of 102 in Fig. 3 coupled to pN-1 and the rightmost 2R of 104 in Fig. 3 coupled to nN-1) is coupled in parallel with the first resistive device (e.g., the leftmost 2R of 102 in Fig. 3 coupled to pN-1) and in parallel with the second resistive device (e.g., the rightmost 2R of 104 in Fig. 3 coupled to nN-1).
With respect to claim 3, the R-2R ladder (e.g., 102 and 104 excluding the leftmost 2R of 102 in Fig. 3 coupled to pN-1 and the rightmost 2R of 104 in Fig. 3 coupled to nN-1) includes:
a first R-2R ladder segment (e.g., R coupled between p0 and 110 and R coupled between n0 and 110); 
a second R-2R ladder segment (e.g., R coupled between p2 and 110 and R coupled between n2 and 110); 
a first pair of switches (e.g., two switches in 112 coupled to p0 and n0, respectively, and controlled by b0) coupled to the first R-2R ladder segment (e.g., R coupled between p0 and 110 and R coupled between n0 and 110); and 
a second pair of switches (e.g., two switches in 112 coupled to p2 and n2, respectively, and controlled by b2) coupled to the second R-2R ladder segment (e.g., R coupled between p2 and 110 and R coupled between n2 and 110).
With respect to claim 4, one switch (e.g., a switch in 112 coupled to p0 and controlled by b0) of the first pair (e.g., two switches in 112 coupled to p0 and n0, respectively, and controlled by b0) is coupled between the first resistive device (e.g., by considering 128 as the claimed first resistive device instead) and a first node (e.g., the intervening between the two switches controlled by b0) of the first R-2R ladder segment (e.g., R coupled between p0 and 110 and R coupled between n0 and 110), and the other switch (e.g., a switch in 112 coupled to n0 and controlled by b0) of the first pair (e.g., two switches in 112 coupled to p0 and n0, respectively, and controlled by b0) is coupled between the second resistive device (e.g., by considering 130 as the claimed second resistive device instead) and the first node (e.g., the intervening node between the two switches controlled by b0).  
With respect to claim 5, storage (e.g., 116 including a memory according to Para. 50) configured to store a trim code (b0-bN-1), a first bit (e.g., b0) of the trim code configured to control the first pair of switches (e.g., two switches in 112 coupled to p0 and n0, respectively, and controlled by b0) and a second bit (e.g., b2) of the trim code configured to control the second pair of switches (e.g., two switches in 112 coupled to p2 and n2, respectively, and controlled by b2).  
With respect to claim 6, the first bit (e.g., b0) of the trim code identifies which switch (e.g., one, the other or both) of the first pair of switches (e.g., two switches in 112 coupled to p0 and n0, respectively, and controlled by b0) is to be closed; and the second bit (e.g., b2) of the trim code identifies which switch (e.g., one, the other or both) of the second pair of switches (e.g., two switches in 112 coupled to p2 and n2, respectively, and controlled by b2) is to be closed.

Response to Arguments
Applicant's arguments filed July 6, 2022 have not been found persuasive.  For example, Applicant argues with respect to claim 1 that Petrie does not disclose a first resistive device to be coupled between a first current terminal of a first transistor and a power supply node as required for claim 1.  However, as stated above in the main body of the rejection and reiterated as follows, Petrie discloses in Fig. 3 a first resistive device (e.g., the leftmost 2R of 102 in Fig. 3 coupled to pN-1) to be coupled between a first current terminal (e.g., 106b indirectly via 128) of a first transistor (e.g., QP) and a power supply node (e.g., ground indirectly via 110).  Claim 1 does not require direct couplings.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842